William H. Rehnquist: We'll hear argument next in No. 9 Original, United States against the State of Louisiana. Mr. Bruce, you may proceed whenever you're ready.
Jim R. Bruce: Mr. Chief Justice, may it please the Court. This case concerns the location of Mississippi's coastline and the extent of its seaward boundaries. During the course of my argument, I will be referring to charts which were included in the amicus brief of the State of Alaska, as well as figure number two included in the report of the Special Master. Now, in the previous proceeding before this Court, we were all focusing on the question of whether Mississippi Sound constituted inland waters. We presented our case and this Court agreed that it was inland waters and directed the Master to frame an appropriate decree. And approaching that task, the Master was faced with a problem as he approached the western end of Mississippi Sound, the area where Mississippi Sound meets the waters of Chandeleur Sound South. Obvious solution to the problem was that a corner had to be drawn somewhere closing both of these areas of inland waters. The Master, however, felt constrained not to deal with an issue which appeared to be obvious in light of the Court's previous opinion that is necessary and obvious for establishing a coastline. Now, the Solicitor General's argument is confusing as to whether or not he is suggesting remand or at this case, as at an end and that no further proceeding should be taken. He says this is a case about Mississippi Sound only and that it should be reserved for a supplemental decree. What we're asking the Court to do today is to remand this case with instructions to the Master so that he can deal with the coastline question in a logical manner and not feel foreclosed from recommending a proper decree in the case. That's the Solicitor General's position too and we all agreed on remand and there's no issue for this Court to decide. However, if the Government is arguing that the case is over, we contend that they are wrong. Mississippi Sound or Chandeleur Sound of the South or inland waters or at least this Court (Voice Overlap).
William H. Rehnquist: Mr. Bruce, I take it from the way you're pronouncing the word that Louisiana's pronounced it Chandeleur Sound even though the last syllable is spelled L-E-U-R.
Jim R. Bruce: Yes, sir. Both of these bodies of water have been characterized by this Court as inland waters. In fact, in the last proceeding, the Court held that Mississippi Sound was in fact inland waters. The two Sounds are at right angles to each other and are separated from one another by Cat Island, West Ship Island, and East Ship Island. And I think it's very important to note that Ship Island in the past has been a single island.
Byron R. White: (Inaudible) this is Mississippi Sound or not?
Jim R. Bruce: No, Your Honor. Basically, that was disposed of their last proceeding for this Court. The question now is where the coastline should be located that it should taken to consideration the inland waters of Chandeleur Sound as well.
Byron R. White: Why does that -- why does Chandeleur Sound come into the case?
Jim R. Bruce: Well, because the Master in his report was attempting to delineate the coastline of Mississippi. In order to delineate the coastline of Mississippi, you have to determine the limits of inland waters.
Byron R. White: Well, why didn't they consider it?
Jim R. Bruce: He felt that he was foreclosed by this --
Byron R. White: Yes.
Jim R. Bruce: -- Court's previous opinion from.
Byron R. White: You have to address our -- address our opinion then. Before Chandeleur Sound is involved, you have to convince us this Master was wrong in construing our remand.
Jim R. Bruce: Well, we think, Your Honor --
Byron R. White: Isn't that right?
Jim R. Bruce: I -- I would agree with you, Your Honor. I think that the --
Byron R. White: Well, tell -- tell me why the Master was wrong in that regard.
Jim R. Bruce: Well, I think first of all in the opinion, the Court noted that this was a very narrow question involving only Mississippi Sound or at least that's the way I read the very beginning of this opinion. The parties were much agreed that Chandeleur Sound was inland waters. In fact, the United States has offered a concession to a part of Chandeleur's --
Byron R. White: (Voice Overlap).
Jim R. Bruce: -- inland waters.
Anthony M. Kennedy: Which Mississippi rejected?
Jim R. Bruce: Yes, Your Honor, because we felt that the offer was less than what we were entitled to as a matter of law.
Anthony M. Kennedy: Yes, yes.
Jim R. Bruce: And of course the question as to the status of Chandeleur Sound was raised before the previous Master and was presented to this Court under the claim of a straight baseline. I think the problem that we have --
Sandra Day O'Connor: In this proceeding, when did the State first raised the Chandeleur Sound issue?
Jim R. Bruce: Your Honor, that would been back, I believe, in early 1983 prior to the time the Master had submitted his previous recommendation. In fact, the Master notes on page 24 of this opinion in his footnote, that Mississippi did raise the question of the status of Chandeleur Sound. In addition, we believe that there are other opinions of this Court which have recognized Chandeleur Sound as inland waters. If you go back to the 1906 decision of Louisiana versus Mississippi, the question there was the boundary between the State of Mississippi and the State of Louisiana. I think in that regard, it's interesting to look at what the parties were claiming and specifically, what the Court said about Chandeleur Sound. In that case, of course, the State of Louisiana asked for a decree defining its boundary line as the deep water channel. I think the language of that, which the Court repeated, is important. Louisiana asked that the boundary extend through Mississippi Sound, North of Isle of Petit through Cat Island pass Southwest of Cat Island, through Chandeleur Sound, Northeast of Chandeleur Islands to the Gulf of Mexico. Now, very clearly, the Court was under the impression in that length or at least Louisiana was under the impression that the Gulf of Mexico began eastward of the Chandeleur Islands.
Byron R. White: Why -- why is it whether the Master was right or wrong in saying that the remand was a narrow one, everybody agrees that you're going to have to finish up the case anyway. He's going to have to deal with Chandeleur Sound some time. Well, about the accuracy of -- of what he did?
Jim R. Bruce: Well, we think that there are some serious problems --
Byron R. White: What you did -- all right, that that's --
Jim R. Bruce: -- with the act --
Byron R. White: Isn't that issue that we have before us? Was he right to the extent that he set the coastline?
Jim R. Bruce: No, Your Honor, he was not. And we submit that for several reasons. The first reason --
Byron R. White: It was one of the issues, isn't it? Was he right in setting the coastline to the extent that he set a coastline?
Jim R. Bruce: Well, yes, Your Honor, that would be one of the issues for the Court to consider in deciding whether to affirm the report of the Special Master.
Byron R. White: Yes.
Jim R. Bruce: And if -- if --
Byron R. White: Can you object to what he did? You say the --
Jim R. Bruce: Yes.
Byron R. White: -- the Master was wrong?
Jim R. Bruce: We do, Your Honor. First of all, he --
Byron R. White: And you're going to argue that, I suppose.
Jim R. Bruce: Yes, Your Honor. There were a number of things that we object to about the Special Master's report and, of course, the statement from Louisiana versus Mississippi is an early legal precedent, we believe, that shows that he is wrong. The Court in its final decree in that case, interestingly enough attached a map that made it a part of the decree. And if you look at that map, you'll find that the boundary line which the Court delineated runs into the Chandeleur Sound. In fact, it runs off the paper because all of the Chandeleur Sound was not shown. In addition, the Court commenting on what Louisiana had argued made it very clear as to where Chandeleur Sound began and ended and where the Gulf of Mexico began and ended. The Court said, “To get into the open water of the Gulf of Mexico beyond Chandeleur Islands and around to the western boundary of Louisiana, it is necessary to follow as Louisiana contends the deep water channel through Mississippi Sound and fenced by the pass between Cat Island and Isle of Petit, North of the Chandeleur Islands into the Gulf of Mexico and I think it would be very difficult to read that language.
William H. Rehnquist: Between Cat Island and Isle of Petit?
Jim R. Bruce: Yes, sir. North -- North of the Chandeleur Islands into the Gulf of Mexico. So, the Court seems to very clearly and expressly had stated its opinion that the Gulf of Mexico began beyond the Chandeleur Islands, northern part of the Chandeleur Islands. The Master's report --
William H. Rehnquist: Was that question squarely involved in that case? You know, a court will write an opinion and it would be focusing on one point, and it may -- may say (Inaudible) to get from here into the Gulf of Mexico without really thinking it saying anything other than kind of descriptive language about where did the Gulf of Mexico starts.
Jim R. Bruce: I -- I think that could be an argument that would be made to oppose as, however, they issue presented to the Court well as the location of the boundary between Mississippi and Louisiana. And, of course, the Court found that the boundary of Louisiana went all the way to the Gulf of Mexico, so in order to resolve that, the Court would have had to decide it where the Gulf of Mexico began. So, I think it could be argued that way, but I would think that the -- it was material to the determination issue and that it was the lateral boundary between the two States. The other problem -- one of the other problems that we find with the Master's report and that is that the -- the recommendation if accepted would divest Mississippi of approximately 150 square miles of territory which the United States has been recognizing for the most part of this century. And which the United States at this point has been willing to offer a partial concession. In 1965, in the Louisiana case, California attempt to -- I'm sorry, in the California case, California attempted to analogize Santa Barbara Channel to Chandeleur Sound and the United States was very quick to respond, these are two different cases. Chandeleur Sound which we recognized as inland waters and that it went on with it's -- to contrast the two. The Court picked up on that in a footnote and said something to defect Chandeleur Sound which the United States claims as inland waters. So, this Court has been confronted with that that United States hasn't passed knowledge that at least part of Chandeleur Sound was inland waters. And, of course, in the 1981 filed decree in Louisiana versus Mississippi, the whole decree seems to be premised on the fact that there is lateral boundary between Mississippi and Louisiana. If Chandeleur Sound is not inland waters, I submit there is no lateral boundary and that the decree lacks definiteness and it creates a real problem.
William H. Rehnquist: Mr. Bruce, let me ask you a question if I may about the map which I think is -- yes, it's the one in Alaska's amicus brief. It seems odd in a way that we should be relying on a map which is found only in the amicus brief, but to --
Byron R. White: From Alaska?
William H. Rehnquist: Take -- take a look at where it shows Chandeleur Sound. And then on the left, all that land, is that mainland Louisiana?
Jim R. Bruce: Yes, it is, Your Honor, and that was decided, of course, in Louisiana versus Mississippi in 1960 as well the Court held that was the mainland of Louisiana. Isle of Petit is the furthest extension of the Louisiana mainland.
William H. Rehnquist: Thank you.
Jim R. Bruce: In addition to that, those problems we feel that the Master confused the terms “boundary” and “coastline", of course, the two are distinct, the boundary is located three miles seaward of the coastline, the coastline being define as the limited inland waters and the -- or water mark along that part of the coast and direct contact with the open Sea. Now, by confusing the terms, the Master not only deprived Mississippi of the claims of Chandeleur Sound inland waters, but at the same time, took away all of Mississippi's territorial sea all along its coastal front. Another problem that has been raised is the treatment of the --
John Paul Stevens: Mr. Bruce, can I ask you a question?
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: The map to -- as I understand that the lines -- the mark three from Petit Bois to East Ship Island that's not in dispute, right?
Jim R. Bruce: No, Your Honor.
John Paul Stevens: They're not.
Jim R. Bruce: That is not.
John Paul Stevens: And how about the lines mark seven from West Ship Island down to the Isle of Petit? Are they in -- that's what the Master proposed in your dispute, is that right?
Jim R. Bruce: That's right, Your Honor. We submit that the proper closing line should have been the line mark six from East Ship Island down to the northern tip of the Chandeleur Sound.
John Paul Stevens: And there -- and from that point, how do you get from there to Isle of Petit or how do you get from -- what do you think the Master should have done? I understand that line six is the one you contend for, but that doesn't calls anything if you just go down there. Where -- where would you go to the West from that line in your view?
Jim R. Bruce: From the eastern tip of Ship Island, we would have close that down to the Chandeleur Islands.
John Paul Stevens: I understand that. But then what do you do once you get to the eastern tip of Chandeleur Island? You don't claim of all of Chandeleur's Island, do you?
Jim R. Bruce: Oh, no, Your Honor.
John Paul Stevens: But I'm asking you, where do you go from there under your view of the case?
Jim R. Bruce: Mississippi would be entitled only to that area, north of its lateral boundary with Louisiana.
William H. Rehnquist: What Justice Stevens asked you about a line that comes down to six, goes down from East Ship Island to the northern most of the Chandeleur Islands, and then, where does the line goes, it goes westward from there?
Jim R. Bruce: Oh, I see. Your Honor, the line would -- would continue south around the outer extremity of the Chandeleur Islands, continue on south and then close across an area which is not shown on this map, Chandeleur Islands, the United States has drawn a closing line for its agreement to Louisiana down to the Mississippi Delta.
John Paul Stevens: And you would then --
Jim R. Bruce: (Inaudible)
John Paul Stevens: -- contend that -- that all of Chandeleur Sound that shown on this map is part of Mississippi?
Jim R. Bruce: No, Your Honor. Just that part of Chandeleur Sound, north of the lateral boundary separating Mississippi and Louisiana.
John Paul Stevens: Another north of the line of number one?
Jim R. Bruce: No, that would be north of line number five, Your Honor. Now, let's see -- I'm sorry.
John Paul Stevens: That's still the question, how do you get from the northern tip of Chandeleur Islands to the line number five? I still don't understand.
Jim R. Bruce: Your Honor, I'm -- I'm not sure I -- I understand --
John Paul Stevens: I -- I have not been able to understand. I understand, you think the line should begin at Petit Bois Island, go to East Ship Island, go south to the northern tip of Chandeleur Islands.
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: And then, where does it go?
Jim R. Bruce: The -- the coastline would follow the outer fringe of the Chandeleur Islands --
John Paul Stevens: Get down to the south --
Jim R. Bruce: -- down to the Mississippi Delta.
John Paul Stevens: Down to the south tip of Chandeleur Islands.
Jim R. Bruce: Yes, sir, and it --
Antonin Scalia: Whose coastline? But that's not Mississippi's coastline.
Jim R. Bruce: No, Your Honor. That would not be.
Antonin Scalia: Well, that --
Antonin Scalia: Well, what he's asking is where is Mississippi's coastline? I think what -- what you would do is you would head west from the point where line six intersects with the dotted line five. Isn't that where you think the boundary of Mississippi is?
Jim R. Bruce: Yes, Your Honor. Basically, you would use the closing line down to the lateral boundary and follow the lateral boundary --
Antonin Scalia: Down over to one?
Jim R. Bruce: That's correct.
Byron R. White: You would close Chandeleur -- Chandeleur Sound from the south end of Chandeleur Islands over to the Delta?
Jim R. Bruce: Yes, Your Honor.
Byron R. White: And then -- and then Chandeleur Sound is divided between Mississippi and Louisiana.
Jim R. Bruce: The northern part of it would be, yes, Your Honor.
William H. Rehnquist: And what about the southern part of Chandeleur Sound, is that all Mississippi?
Byron R. White: No that's Louisiana.
Jim R. Bruce: No, Your Honor. That wouldn't be southern part of Chandeleur Sound and Breton Sounds which also have been recognized of inland waters would belong to Louisiana. There is no question about that.
Byron R. White: (Inaudible)
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: So, what's in dispute then is the area to the west of line six and north of line five and one and south of Cat Island and West Ship Island.
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: That's -- that area is in dispute. Now, do you think the Master has decided what State that -- that water is in?
Jim R. Bruce: Well, I don't think that he has decided what State it's in. I think he decided what it is not in and that is --
John Paul Stevens: Well, it has -- do you think he has decided it's not in it --
Jim R. Bruce: Yes.
John Paul Stevens: -- and he has to set for the purpose of this case, the -- the border should be lined -- you know what he's -- what he's drawn. You don't think it's open to you to re-litigate in a new proceeding of what the status of that water is.
Jim R. Bruce: It appears from what the Master said that he was fixing our boundary and as that term is used and the term coastline is used that would limit State as to how far it go. And he makes the coastline go between the islands, it does not even give us a three-mile limit. So that leaves along finger of land in there which we estimate to be somewhere around 150 square miles that would belong to Mississippi. That does create some problems.
John Paul Stevens: That's a long finger of water that you contend is land. Isn't that all water?
Jim R. Bruce: I'm sorry. Yes, Your Honor.
John Paul Stevens: Yes. Okay.
Jim R. Bruce: The problems that this would raise also under the decree -- a 1981 decree in Louisiana, the Louisiana case, the Court awarded to Louisiana all of the land west to the closing line to Chandeleur Sound subject to the location of the lateral boundary.
John Paul Stevens: Let me ask you another question, if I may because finally getting this. You did argue in the -- before the Master, and that's referred to, I think, at footnote 15, isn't that the one?
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: That this particular area should have been part of your State, Mississippi.
Jim R. Bruce: Yes, sir.
John Paul Stevens: The Master rejected that and you did not file an exception to that holding of the Master and we affirmed -- we -- and so, isn't the law of the case that you are not entitled to this because it was raised and was rejected before the Master --
Jim R. Bruce: I suppose the --
John Paul Stevens: -- and a prior appeal?
Jim R. Bruce: -- Court could view it that way. We did file an exception that is that Mississippi Sound and Chandeleur Sound were inland waters by virtue of a straight baseline. The Court did not address that particular issue limited itself to this historic bay claim. It did not address the juridical bay claim in which the Master raised, who said it was not necessary and decided the case on historic bay. Along with that, of course, we felt that with the -- with the case law with the statements by the United States over long period of time that there was no dispute to the fact that Mississippi Sound was inland -- I'm sorry, the Chandeleur Sound was inland waters, and the only question we have to decide was the closing line between the two. As I say in the previous proceeding, we were focusing more on the question of those on place high seas beside Mississippi Sound. That was the thing that -- that took most of the attention. What we're asking the Court to do in this case is remand to the Master so that he can consider and determine the status of Chandeleur Sound as inland waters and recommend an appropriate decree to the Court. In this respect, we specifically request that he be directed to consider evidence with the use of straight baselines by the United States for delimiting the Chandeleur Sound and the applicability of Article 4 of the Geneva Convention on the territorial sea.
Harry A. Blackmun: But if you lose on that, you could still bring another original action, can't you?
Jim R. Bruce: Your Honor, we would feel that if we lost after being referred back to the Master that another original action would not be permissible. And furthermore, we think that referral back to the Master at this time would not only be saving in time, and this area, of course, is very -- an area the people are very much interested in because the oil and gas leasing activity and we would certainly --
Harry A. Blackmun: I can understand you second point, not your first.
Jim R. Bruce: All right, Your Honor.
Harry A. Blackmun: If the Master chooses not to act on Chandeleur Sound, how -- how you lost as of this point?
Jim R. Bruce: If the Master --
Antonin Scalia: I think -- I think Justice Blackmun is asking, if you lost on that point here, not if you lost after it was referred back to the Master. If we choose not to refer it back to the Master, you can bring another original action, can't you?
Jim R. Bruce: I think that -- that would be questionable as to whether we could or not. Certainly, if we did, I think, we would be faced with the same problem that we have with this Master that he would be reluctant to entertain something that he feels the Court has already viewed and passed on. And that -- I think that's the real problem we have with the Master's report. He did not consider the evidence, straight baseline use, the long history of claims about the United States because he felt this Court in its last opinion had precluded him from making such findings. He said in view of the Court's previous opinion, the only way this could be inland waters is by agreement or if the United States subsequently uses system straight baselines. So, I -- I think the Master would be reluctant to entertain further action. He would feel that, if this Court -- Court had the opportunity and did not reverse, it would be --
Harry A. Blackmun: They certainly would do it if we ask him to.
Jim R. Bruce: Your Honor?
Harry A. Blackmun: He certainly would do it if we ask him to.
Jim R. Bruce: He certainly would.
John Paul Stevens: May I ask another question with the map because I'm intrigued by this. The Louisiana boundary is one and five and then it goes down to what was -- at one time, in the northern tip of the Chandeleur Islands, which I guess have actually been moved a little bit to the East, point four. What possible -- and that would suggest to me that the inland waters, the boundary of the inland waters are between, under that view of the case, from West Ship Island to the northern tip or the former northern tip of Chandeleur Islands. What is the possible justification for claiming the area between points five and six or the lines five and six?
Jim R. Bruce: You mean why would Mississippi be entitled of anything greater than what the United States has offered?
John Paul Stevens: No, no. Why would that be -- that's greater than the inland waters as define in the Louisiana -- in the Louisiana border -- boundary, is it not? What is the eastern term -- what is the -- isn't the -- is it not true that the Louisiana boundary goes line one, line five to the intersection with the line descending from West Ship Island?
Jim R. Bruce: Yes, Your Honor.
John Paul Stevens: Now, why would one treat anything east of West Ship Island and that Northern point of Chandeleur Islands as inland waters?
Jim R. Bruce: Well, Your Honor, we believe that we have evidence. Of course, the decision in Louisiana versus Mississippi would tend to support that that this area has also been included as part of Chandeleur Sound and that Chandeleur Sound in its entirety is inland waters. Now, the question you may be asking, and that is, “Is it unusual to have dog leg, so to speak, with having that the boundary dropped back?” It's not unheard of. In fact, Congress fully anticipated that when they passed the Submerged Lands Act. Florida has a three-league boundary. Mississippi and Alabama have a three-mile boundary, so does Louisiana. Texas has a three-league boundary. So, the coastline as you're going from Florida to Alabama drops in roughly seven miles. Florida and Texas have a seven more miles of territorial sea than to the States in between. So, this is not unusual and Congress certainly made that a possibility.
Lewis F. Powell, Jr.: Mr. Bruce, could I ask you a question concerning figure two in the Alaska brief, not figure one?
Jim R. Bruce: Yes, Your Honor.
Harry A. Blackmun: Am I correct in understanding that if the United States prevails here, there is that strange indentation along the Louisiana line, well toured Cat Island, is -- is that a correct conclusion?
Jim R. Bruce: Yes, Your Honor. In fact, it would go all the way to Cat Island, the line that shown as a three-mile territorial sea. The Court would have to reject the Master's recommendation as to the boundary before Mississippi would even get the three miles from its mainland. In other words, if the Master's report were accepted, all of that line which has Mississippi X, all of that line over to the pass between Cat Island and Isle of Petit, north to the barrier islands and the lines connecting those would be questioned. The question is whether it would be inland waters of the State of Louisiana, whether it would be high seas, whether it would be territorial seas of Mississippi partially or whether it would be partially territorial seas of Louisiana. It would create a jurisdictional nightmare.
Harry A. Blackmun: Well, certainly, on its face a seemingly strange results, isn't it?
Jim R. Bruce: Yes, Your Honor, it does. If there are no further questions, I will reserve the time I have left for response.
William H. Rehnquist: Thank you, Mr. Bruce. We'll here now from you, Mr. Minear.
Jeffrey P. Minear: Mr. Chief Justice and may it please the Court. The United States urges that this Court reject Mississippi's exceptions and approved the Special Master's report. I would like to begin by stating the procedural context to this present case. Alabama and Mississippi commenced this proceeding in 1979 to define the State's coastline for purposes of the Submerged Lands Act. Mississippi specifically alleged, “The chain of islands extending from Petit Bois Island to Cat Island, informing the southern most boundary of the State of Mississippi does in fact constitute the seaward limit of inland waters and is the coastline of Mississippi for purposes of the Submerged Lands Act.” This appears at page 3 of the motion, paragraph 12. That statement defined what this case was all about and if that wasn't not enough, there are number of other statements that Mississippi has made along the way. In the motion supporting or the memorandum supporting that motion at page 29, they said, “Therefore, we submit that the barrier islands enclosing the Mississippi Sound represents the outer limit of inland waters for the purposes of the Submerged Lands Act and Mississippi is entitled to have this Court designate its coastline is extending from the line of ordinary low watermark on the seaward side of such islands, a distance of three geographic miles into the Gulf of Mexico.”
Byron R. White: (Inaudible) was not -- it was not a juridical or --
Jeffrey P. Minear: That's correct.
Byron R. White: -- historic bay.
Jeffrey P. Minear: That is correct.
Byron R. White: That was the issue?
Jeffrey P. Minear: Yes. We --
Byron R. White: And the Master -- and this Court have found for the States.
Jeffrey P. Minear: That's exactly right, Your Honor.
Byron R. White: And so that -- so that Mississippi's southern boundary were those islands.
Jeffrey P. Minear: That is correct, Your Honor. And in fact the Master's 1984 report was quite clear on this. “The sole issue raised by these motions is whether the coastlines of Mississippi and Alabama are the line of ordinary low watermark along the southern mainland and along certain islands adjacent thereto or whether the waters of Mississippi Sound are inland waters and those coastlines are therefore the line of ordinary low water along with the southern shore of those islands together with the line mark and the seaward limit of those waters.” That appears at page two of the Special Master's report. This Court noticed this same point as well in its opinion at page 470 U.S. 96, “The two States, Alabama and Mississippi contend that the whole of Mississippi Sound constitutes inland waters. Under this view, the coastline of the States consisted the lines of ordinary low water along the Southern Coast of the barrier islands.” That was (Voice Overlap)
Sandra Day O'Connor: And then they are entitled to three miles beyond that.
Jeffrey P. Minear: That is right, Your Honor. And there is no dispute the -- the Master's report seems to have misused the word “boundary for coastline” in it's -- in it's conclusion.
Byron R. White: But the --
Sandra Day O'Connor: There's no dispute of the right to the (Voice Overlap) --
Byron R. White: In our remand -- our most recent remand was just for the purpose of actually defining that line drawn along -- where did the line run along those islands.
Jeffrey P. Minear: That is exactly right, Your Honor. And we submitted that it is what this -- this case is all about. Now, the Master we have --
Sandra Day O'Connor: Well now, what if they are right at the bottom that Chandeleur Sound is also inland water. Now, if that position is ultimately correct, what does that do to the line up there around the Mississippi-Louisiana line? It gets very peculiar.
Jeffrey P. Minear: Your Honor, no. We would submit, United States submits, if there was a determination that Chandeleur Island is inland water and we further submit there has been no such determination.
Byron R. White: You mean Chandeleur Sound?
Sandra Day O'Connor: Sound.
Jeffrey P. Minear: Chandeleur Sound, excuse me, is inland water.
Sandra Day O'Connor: Then what happens?
Jeffrey P. Minear: In the proper line, we would submit would be the line indicated in the Alaska map, line five.
Sandra Day O'Connor: Which -- the first map?
Jeffrey P. Minear: This would be the first map --
Byron R. White: Figure one.
Jeffrey P. Minear: -- of Alaska. And this line, which we have offered as a settlement of this case would in fact can ensure a continuous coastline between Mississippi and Louisiana would simply be an extension of the stipulation that we made with the State of Louisiana in 1974. I should note that in that stipulation, we were absolutely clear that we were not conceding that Chandeleur Sound was inland water, and this Court noted that that concession --
Byron R. White: What did you do? Did you make -- did you make that -- that part of Chandeleur Sound --
Jeffrey P. Minear: What?
Byron R. White: -- below that line? Did you recognize that as Louisiana waters?
Jeffrey P. Minear: What our stipulation said and this appears in the Special Master's 1970 report at a(2), is that we would stipulate that Louisiana would be entitled to use Chandeleur or would be -- it's rights under the Submerged Lands Act would be recognized in Chandeleur Sound without an admission on our part that these are inland waters for international purposes.
Byron R. White: Well, where did that southern line close? From the southern end of Chandeleur Island over to where?
Jeffrey P. Minear: The Louisiana limits in these cases. It would have been or was, in fact, an extension of the line that marks the Mississippi-Louisiana boundary to line five which then extends southerly to the northern tip of Chandeleur Island. So, in fact, what we have offered to Mississippi in which they have --
Sandra Day O'Connor: Lines five and six diverged there. Are there two different little islands there? Is that the problem?
Jeffrey P. Minear: No, Your Honor. Actually, the difference here, there's been some movement of the entire chain of islands as a result of simply accretions and reelections.
William H. Rehnquist: You -- you're saying, Mr. Minear that the Government has offered to agree that the Mississippi boundary would be a line running from point one to point two on figure one?
Jeffrey P. Minear: Yes, we have -- we have agreed to recognize. This is the lateral boundary between Mississippi and Louisiana. And as a far as any -- we don't believe there's any dispute between Mississippi and Louisiana to the extension of that line. But whatever that line might be extended, we would then say that the line demarking the rights of Mississippi and Louisiana would be line five to West Ship Island. Now, this has already been agreed to on the portion below the lateral boundary --
Byron R. White: But the --
Jeffrey P. Minear: -- southerly lateral boundary.
Byron R. White: But the -- but you don't concede anything about the nature of Chandeleur Sound?
Jeffrey P. Minear: No, not as inland water. Only when --
Byron R. White: And --
Jeffrey P. Minear: -- to recognize.
Byron R. White: And as long as Mississippi doesn't accept it, you -- you say that the -- that the limit of her authority in the Submerged Land Act is three miles outside of the -- that -- those barrier islands.
Jeffrey P. Minear: Exactly the relief that they request.
Byron R. White: And if they want -- if they want to start another action, you say that have started.
Jeffrey P. Minear: That is correct, Your Honor. That is our position.
Sandra Day O'Connor: Would it be more efficient to go ahead and remand now and let the thing be resolved?
Jeffrey P. Minear: No, Your Honor.
Sandra Day O'Connor: Why not?
Jeffrey P. Minear: I do not think so.
Sandra Day O'Connor: Why not?
Jeffrey P. Minear: For the reason that as you know the original actions proceeded snail's pace and it's very important the outset to define what the purpose of the original action is. Now, if we simply remand here, we might be remanding for another five years of litigation. I think it's important for Mississippi to file a motion for leave for further supplemental decree in this case to specify exactly what their claims are and what their theories are, so this Court can make the appropriate reference. Mississippi's position as you can tell has been moving throughout this litigation. I think it's important for them to specify to this Court exactly what relief they're asking.
Sandra Day O'Connor: Well, they --
Jeffrey P. Minear: And this Court --
Sandra Day O'Connor: -- shown on the map what they want. Why are we in doubt? They've made a claim. You can see the lines right here.
Jeffrey P. Minear: Your Honor, part of the question here, two are the theories that they are raising. Now, they're also claiming that this is all -- let me step back for just a second to answer your question, Your Honor. The actual exceptions that Mississippi has filed here is not asked for a remand to determine the status of Chandeleur Sound. They have asked for an order from this Court declaring that Chandeleur Sound is inland waters and directing the Master to draw that -- the appropriate line. Now, that matter still remains (Voice Overlap) --
Sandra Day O'Connor: Well, yes, but I heard Mr. Bruce say this afternoon what they asked for is a remand.
Jeffrey P. Minear: Yes, Your Honor, but we have -- this is not what they requested when they filed their brief and we filed our brief in response. I think that we are entitled, the United States is entitled to submit a response if they wish to further proceeding to make clear exactly what would be litigated here and then what theories. Now, some of the theories that they have advanced have in fact already been rejected by the Special Master. The question of straight baselines, everything that was to be said about straight baselines was said by Louisiana in the 1974 proceeding. The Special Master rejected all those arguments, and this Court affirmed the Special Master's report. So, I think it's important that in -- any further litigation in this case that we be clear about exactly what our theories are and where we are going from here.
Byron R. White: (Inaudible) to Louisiana by the way on that settlement?
Jeffrey P. Minear: Your Honor, I am afraid I don't understand your question --
Byron R. White: You have conceded that it's -- that it's a -- you haven't conceded that legally Louisiana is entitled to what. You have agreed to recognize.
Jeffrey P. Minear: Yes, that's right, Your Honor. And as a far as that concession goes, I'm sure that Louisiana would want -- Louisiana would want to hold us to the practical effect of the stipulation we entered into with them.
Byron R. White: Well, I suppose if you -- if there were further litigation and you won on the law that Mississippi wasn't entitled to any part of Chandeleur Sound that then Louisiana would just have a better deal in Chandeleur Sound than Mississippi, that's all.
Jeffrey P. Minear: That's right, Your Honor.
John Paul Stevens: May I ask you a couple of questions.
Jeffrey P. Minear: Yes, Your Honor.
John Paul Stevens: First of all, if we were to affirm outright just the Master's report and overrule the exceptions, would not the United States be in a position to argue that the boundary has been fixed in this proceeding and is no longer open to litigate the status of the water area immediately south of the line between Cat Island and West Ship Island?
Jeffrey P. Minear: Yes, Your Honor. The United States would be in a position to make that argument. The Solicitor General has not made a determination whether he would make the argument.
John Paul Stevens: And is not true that there has not yet been a judicial determination as to whether Chandeleur Sound is or is not inland waters?
Jeffrey P. Minear: That is correct, Your Honor.
John Paul Stevens: So is it not also true that there is a possibility that if we knew all the answers to these questions, that they (a) it is inland waters and (b) if it is, the line really would be incorrect if we simply affirm because if it's inland waters, Mississippi presumably is entitled to portion north of the Louisiana border, isn't it?
Jeffrey P. Minear: Your Honor, if there's a problem in that regard extends from Mississippi's original allegation --
John Paul Stevens: Maybe that's right, I mean I just saying --
Jeffrey P. Minear: Yes.
John Paul Stevens: -- maybe they goofed up procedurally and they may have to -- to standby what they alleged.You maybe dead right or (Voice Overlap) --
Jeffrey P. Minear: Yes.
John Paul Stevens: I'm just asking you, is it not a possible concept.
Jeffrey P. Minear: It would, yes, under those conditions. Yes, Your Honor, that would be a possibility.
Sandra Day O'Connor: And if I were as a member of this Court concerned about that and wanted to protect their right to proceed, what is the best way to do it to make clear to the Master that the line isn't final for that purpose or to go ahead and remand it?
Jeffrey P. Minear: Your Honor, I think that what this Court should do is simply accept the Special Master's report and tell him to go forward and draw the line. Mississippi will then have several options. One, it can ask for relief prior to the formulation of the decree to this Court specifying exactly what it -- what -- asking for an expansion of the reference to Special Master. If it does not wish to do that and wait until the decree is entered, we can a file a motion for entry of an additional supplemental decree.
Sandra Day O'Connor: Well, that seemed easier to me frankly either to remand it or to say the line isn't final.
Jeffrey P. Minear: The problem again, Your Honor, with a remand is that we will be giving the Master, we'll have true lack of direction in terms of the reference. Normally, a case is referred to the Master based on the submission of the party. In this case, it was the motion by Mississippi for further -- for the entry of a supplemental decree. They stated what their position was and they certainly had plenty of time to determine what their position might be. Mississippi became a State in 1817. It's a 160 years there in which they could make some conclusions about what their southern boundary is. In addition, they had five years prior to the entry of the Master's or the preparation the Master's Special report. If there are difficulties here from Mississippi, there are primarily difficulties of their own making.
Byron R. White: After you have lost the case, you moved to amend your complaint?
Jeffrey P. Minear: Yes, except here, Mississippi is moved -- would need to move to amend their complaint after they won the case.
Byron R. White: They won the case. They want to win some more.
Jeffrey P. Minear: Yes. That's exactly the situation we face around here. In some, the Court should approve --
John Paul Stevens: It would seem to me, it is not at all impossible that one would conclude that Chandeleur Sound is not inland waters, it's not an open and shut (Voice Overlap) --
Jeffrey P. Minear: That's absolutely correct, Your Honor.
John Paul Stevens: If that were true, they wouldn't get anything more and Louisiana might end up with at least a doubtful claim, as the one that you're talking about their boundary?
Jeffrey P. Minear: Yes. That is right, Your Honor.
John Paul Stevens: Is -- is it factor also that if this proceeding is expanded, Louisiana would have a rather large stake in it, I take it. Would they -- would they want to get on the -- the fund?
Jeffrey P. Minear: I'm sure that they would be interested --
John Paul Stevens: Right.
Jeffrey P. Minear: -- in participating at least this amicus in this case. They --
Byron R. White: (Inaudible) Sound that just rely on your agreement.
Jeffrey P. Minear: I'm sure that is the case as well, Your Honor. So as you can see as your questions indicate that if there's a further remand here, we're talking about an extensive further litigation and without any clear guidance as what the absolute scope of that litigation might be.
Byron R. White: This litigation -- what was it, U.S. against Louisiana?
Jeffrey P. Minear: Yes. The actual litigation for the (Voice Overlap) --
Byron R. White: How long is this Special Master been working on?
Jeffrey P. Minear: I think this Master's has been approaching 20 years, Your Honor.
Byron R. White: And maybe he better get a colleague with him if he --
Jeffrey P. Minear: I have --
William H. Rehnquist: His son maybe?
Jeffrey P. Minear: It might well be that the Special Master has -- willing -- is quite willing to be absolved from his responsibilities in this case. I simply do not know.
John Paul Stevens: Maybe (Inaudible) don't want to bring a newcomer in this problem either.
Jeffrey P. Minear: Your Honor, unless you have some further questions.
John Paul Stevens: Nothing further to say.
John Paul Stevens: How do we get in this mess?
Byron R. White: I couldn't think of any other.
William H. Rehnquist: Thank you, Mr. Minear. Mr. Bruce, you have four minutes remaining.
Jim R. Bruce: Your Honor, first of all, I would like to address Justice O'Connor's question about whether two islands on the map, northern tip of Chandeleur's. The point at which the United States line stop is not a land -- not a point on land, it's a point out in the middle of the water. The point shown for line six where Mississippi's line ends is the northern most of the Chandeleur Islands is at land of a point and that was one of the reasons why we thought that that was more appropriate line.
Byron R. White: Could I ask you, when did you find out about the agreement that the United States had made with Louisiana with respect to Chandeleur Sound.
Jim R. Bruce: When I personally --
Byron R. White: Mississippi -- the State of Mississippi.
Jim R. Bruce: I presume that some time about the time that the decree was entered in 1975. I have no knowledge that Mississippi was aware of it prior to that time.
Byron R. White: And when did this case began? I mean this face of the case.
Jim R. Bruce: This case was filed in 1979.
Byron R. White: 1979 and yet you framed your case -- you focused the case strictly on Mississippi Sound.
Jim R. Bruce: Your Honor, that --
Byron R. White: You claim --
Jim R. Bruce: -- it's true.
Byron R. White: -- that your line was those barrier islands.
Jim R. Bruce: Initially the --
Byron R. White: Isn't that right?
Jim R. Bruce: That's correct, Your Honor.
Byron R. White: And despite the fact that you knew the United States had made a deal with Louisiana recognizing Louisiana's right to some portion of Chandeleur Sound.
Jim R. Bruce: Oh, I think that's probably giving us more credit than we deserve. I don't think anybody recognize that or they certainly wouldn't have drafted the --
Byron R. White: I would think that --
Jim R. Bruce: -- motion that --
Byron R. White: -- I would think that could have --
Jim R. Bruce: -- quite and wants to have --
Byron R. White: -- been rather impressive.
Jim R. Bruce: That's correct Your Honor. Once that error was discovered --
Byron R. White: What error?
Jim R. Bruce: The -- the question there as to where the line should be and that it should go along with the -- the islands or should it be a closing line for all Chandeleur Sound, that issue was presented to the Master.
Byron R. White: Just on this latest remand?
Jim R. Bruce: No, Your Honor. This was presented to the Master prior to his original recommendation. This was presented to him --
Byron R. White: Well, it wasn't in your --
Jim R. Bruce: -- in a brief form back in 1983.
Byron R. White: -- it wasn't in your -- it wasn't in your complaint.
Jim R. Bruce: No, Your Honor. We believe --
Byron R. White: When did you first put it in the case?
Jim R. Bruce: It would have been in the early part of 1983, the Master makes note of -- of the fact that we did raise that issue as to the status of Chandeleur Sound as well in one of his footnotes.
Byron R. White: In this report or in the prior --
Jim R. Bruce: In this -- this report, I believe, it's on page 24. In his footnote, he indicates that Mississippi did raise that question.
Byron R. White: But it hasn't been raised at the time we last remanded to the Special Master.
Jim R. Bruce: Well, not at the time that you referred the matter to him originally, that's correct. There has been no remand in this case --
Byron R. White: I see.
Jim R. Bruce: -- except --
Byron R. White: The original --
Jim R. Bruce: -- for submission of the --
Byron R. White: -- submission of the remand.
Jim R. Bruce: That's correct, Your Honor. So far as the lateral boundary with Louisiana, I might point out that boundary has not been fixed or established beyond the point at which this Court's decree ended in 1906. So, there is a question as to the fact of where that would be located. With respect to how long it would take this case, Mr. Minear notes that it -- he would expect five years, I think that would very a lengthy period of time in view of the documentation and review of the case authorities which we have to support a case before the Master. Once the case was presented after some preliminary negotiations, it took approximately 10 months to get the case ready for submission to the Master. And I think on a remand that we could probably wrap this case up in a year's time. I do not anticipate it would take longer than that. The Master is intimately familiar with the geography of the area that has been involved in this sort of cases or Mr. Minear's says 20 years, he has written reports before and I think that he could very well handle this matter without unnecessary delay. I think if we have a new Master, the new Master would have the problem of having to become familiar, perhaps a whole new area of law which he might not have been familiar with before. I think that is one the real advantages of remand.
Antonin Scalia: Mr. Bruce do you understand the Government's settlement offer to be still open?
Jim R. Bruce: No, Your Honor, I do not. They're asking that the Master be affirmed and in that respect, I do not understand if it's still open. They're have been negotiations back and forth with the United States and we have been unable to reach any kind of agreement about one point we thought we have.
William H. Rehnquist: Thank you Mr. Bruce. The case is submitted.